PER CURIAM.
This court granted appellant/defendant a belated full direct appeal pursuant to Baggett v. Wainwright, Fla. 1969, 229 So.2d 239. A companion case, Fla.App., 295 So.2d 387, was dismissed. After trial by jury appellant, J. M. Taylor, was found guilty of manslaughter by culpable negligence. He was adjudged guilty and sentenced to seven (7) years imprisonment and given credit for time spent in jail awaiting trial. Post-trial motions were filed and denied by the trial court. This appeal followed.
The principal question presented involves the contention of the appellant that the evidence adduced by the state at trial is insufficient to sustain the verdict of the jury.
After consideration of the record, briefs, including the several documents filed by appellant pro se, and oral arguments, we conclude that the jury had before it adequate competent evidence to uphold its verdict of guilt. In sum, the evidence shows that an infant child, whom appellant knew was present, was killed by a shotgun blast during an altercation following a drinking party.
The jury could have found from the evidence that appellant was in control of the shotgun at the critical time and, in light of the proven circumstances, that he was criminally negligent either in discharging the weapon that fired the fatal shot, or in causing it to be discharged.
We have considered the remaining points raised by appellant and find them to be without merit.
Accordingly, the judgment and sentence appealed is
Affirmed.
BOARDMAN, A. C. J., GRIMES, J., and BERANEK, JOHN RUSSELL, Associate Judge, concur.